Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant,
v.

M AZ Management LLC
d/b/a Tyrone Shell,

Respondent.

Docket No. C-15-2943
FDA No. FDA-2015-H-2157

Decision No. CR4509

Date: January 20, 2016

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) initiated a $500 civil money penalty (CMP)
action against Respondent for unlawfully selling cigarettes to minors, on two separate
occasions, and failing to verify, by means of photo identification containing a date of
birth, that the purchasers were 18 years of age or older, on one occasion, in violation of
the Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its
implementing regulations, 21 C.F.R. pt. 1140. During the hearing process, Respondent
failed to comply with a judicial direction regarding CTP’s discovery request. I therefore
strike Respondent’s answer and issue this decision of default judgment.

I. Procedural History

Respondent requested, and was granted, an extension of time to file an answer.
Respondent timely answered CTP’s complaint opposing the CMP and requested a
hearing. I issued an Acknowledgement and Prehearing Order (APHO) that set deadlines
for parties’ submissions, including the October 5, 2015 deadline to request that the
opposing party provide copies of documents relevant to this case. Additionally, the
APHO stated that a party receiving such a request must provide the requested documents
no later than 30 days after the request.

CTP served Respondent with its request for documents on October 5, 2015. On
November 17, 2015, CTP filed a motion to compel discovery indicating that Respondent
did not respond to its request for production of documents. See 21 C.F.R. § 17.23(a). On
November 17, 2015, CTP also filed a motion to extend the deadlines. Pursuant to my
direction, a November 18, 2015 letter allowed Respondent until December 3, 2015 to file
an objection to CTP’s motion to compel discovery. On November 18, 2015, I also issued
an Order that extended the parties’ pre-hearing exchange deadlines.

On December 11, 2015, CTP filed an updated status report stating that Respondent had
not filed a response to CTP’s motion to compel discovery or produced any documents.
CTP requested that I grant its motion to compel discovery and extend any of its

deadlines.

On December 15, 2015, I issued an Order that granted CTP’s motion to compel
discovery. I noted that Respondent had not filed a response to CTP’s motion to compel
discovery. In that Order, I stated that Respondent shall comply with CTP’s request for
production of documents by January 6, 2016. I further stated that:

Failure to do so may result in sanctions, including the issuance of an Initial
Decision and Default Judgment finding Respondent liable for the violations
listed in the Complaint and imposing a civil money penalty. Within five (5)
days of Respondent’s deadline to comply with discovery, CTP must file a
status report notifying me whether Respondent has complied with
discovery.

On January 11, 2016, CTP filed an updated status report advising me that Respondent
had not complied with my December 15, 2015 Order. On January 11, 2016, CTP also
filed a motion to impose sanctions that asked me to strike the Respondent’s answer and
issue a default judgment in this case.

Il. Striking Respondent’s Answer

Respondent failed to file a response to CTP’s motion to compel discovery, and to comply
with the December 15, 2015 Order compelling discovery responses to be provided by
January 6, 2016. Respondent did not comply with CTP’s discovery requests.
Respondent has not made any contact with this Court since August 26, 2015, the date
Respondent timely filed its answer. Respondent’s failure to effectively prosecute and
defend actions taken over the course of the proceedings have interfered with the orderly
and speedy processing of this case, further warranting imposition of sanctions. See
21 C.F.R. § 17.35(a) (1)(2) and (3).

Due to Respondent’s noncompliance with the December 15, 2015 Order compelling
discovery, I am striking Respondent’s Answer, issuing this default decision, and
assuming the facts alleged in CTP’s complaint to be true. See 21 C.F.R. § 17.35(c) (3),
17.11(a). The harshness of the sanctions I impose upon either party must relate to the
nature and severity of the misconduct or failure to comply, and I find the failure to
comply here sufficiently egregious to warrant striking the answer and issuing a decision
without further proceedings. See 21 C.F.R. § 17.35(b). Respondent failed to comply
with the December 15, 2015 Order, nor did it provide any adequate justification for not
doing so.

Ill. Default Decision

Striking Respondent’s answer leaves the Complaint unanswered. Therefore, I am
required to issue an initial decision by default if the complaint is sufficient to justify a
penalty. 21 C.F.R. § 17.11(a). Accordingly, I must determine whether the allegations in
the Complaint establish violations of the Act.

For purposes of this decision, I assume the facts alleged in the Complaint are true and
conclude that default judgment is merited based on the allegations of the Complaint and
the sanctions imposed on Respondent for failure to comply with my orders. 21 C.F.R.
§ 17.11. Specifically:

e Respondent owns Tyrone Shell, an establishment that sells tobacco products and is
located at 855 Tyrone Boulevard North, St. Petersburg, Florida 33710. Complaint

q3.

e During an inspection of Respondent’s establishment on October 20, 2014, at
approximately 10:54 AM, an FDA-commissioned inspector observed that “a
person younger than 18 years of age was able to purchase a package of Camel
Blue cigarettes . . . [.]” Complaint § 10.

¢ On December 11, 2014, CTP issued a Warning Letter to Respondent regarding the
inspector’s observation from October 20, 2014. The letter explained that the
observation constituted a violation of the regulation found at 21 C.F.R.
§ 1140.14(a), and that the named violation was not necessarily intended to be an
exhaustive list of all violations at the establishment. The Warning Letter went on
to state that if Respondent failed to correct the violation, regulatory action by the
FDA or a civil money penalty action could occur and that Respondent is
responsible for complying with the law. Complaint § 10.
e Angela Landrum responded to the Warning Letter in a December 15, 2014 letter.
“Ms. Landrum stated that the employee who sold the tobacco product to the minor
‘apologized over and over for not paying more attention that morning.’ She also
stated that she reminded all employees that they must verify the identification of
tobacco purchasers under the age of 30.” Complaint § 11.

e During a subsequent inspection of Respondent’s establishment on February 27,
2015, at approximately 1:23 PM, an FDA-commissioned inspector documented
that “a person younger than 18 years of age was able to purchase a package of
Camel Blue cigarettes . . . [.]” The inspector also observed that “the minor’s
identification was not verified before the sale... .” Complaint § 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if distributed or offered for sale in any state in violation of regulations issued under
section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at
21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C.

§ 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). The regulations prohibit the
sale of cigarettes to any person younger than 18 years of age. 21 C.F.R. § 1140.14(a).
The regulations also require retailers to verify, by means of photo identification
containing a purchaser’s date of birth, that no cigarette purchasers are younger than 18
years of age. 21 C.F.R. § 1140.14(b)(1).

Taking the above alleged facts as true, Respondent violated the prohibition against selling
tobacco to persons younger than 18 years of age, 21 C.F.R. § 1140.14(a), on October 20,
2014, and February 27, 2015. On February 27, 2015, Respondent also violated the
requirement that retailers verify, by means of photo identification containing a
purchaser’s date of birth, that no tobacco purchasers are younger than 18 years of age.

21 C.F.R. § 1140.14(b)(1). Therefore, Respondent’s actions constitute violations of law
that merit a civil money penalty.

CTP has requested a fine of $500, which is a permissible fine under the regulations.
21 C.F.R. § 17.2. Therefore, I find that a civil money penalty of $500 is warranted and so
order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

